EXHIBIT 10.29







AMENDMENT TO EMPLOYMENT AGREEMENT



This is an Amendment to the Employment Agreement (the "Agreement"), made and
entered into the 20th day of November, 2002, by and between THE DIXIE GROUP,
INC., a Corporation having its principal place of business at 185 South
Industrial Boulevard, S.W., Calhoun, Georgia 30703-7010 (hereinafter referred to
as the "Employer") and DAVID POLLEY, an individual residing at West Brow Road,
Lookout Mountain, Tennessee (hereinafter referred to as the "Employee").



The Employer and Employee, pursuant to paragraph 14 of the Agreement, amend the
Agreement in writing as follows:



The date of "November 19, 2006" is substituted for the date of "November 19,
2005" in paragraph 2 of the Agreement.

Paragraph 4(b) of the Agreement is modified to add the following language at the
end of said paragraph: "In the fourth year of this Agreement, the Employee shall
be eligible to participate in the Dixie Group Management Incentive Plan under
the same terms and conditions that other officers participate as set forth in
said Plan.

The date of "November 19, 2005" is substituted for the phrase "at the end of the
term of this Agreement" in paragraphs 4(b) and 4(c) of the Agreement.

IN WITNESS WHEREOF, the Employer has caused this Agreement to be executed by its
duly constituted officers and the Employer has hereunto set his hand and affixed
his seal the day and year first above written.

ACCEPTED AND AGREED:



By: /s/  David Polley                           

Dated:  January 26, 2004                     


THE DIXIE GROUP, INC.

By: /s/  Daniel K. Frierson                    

Dated:    January 26, 2004                      


